Citation Nr: 1433015	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from January to December 2005.

This matter was last before the Board of Veterans' Appeals (Board) in April 2014, on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Due to the Veteran's subsequent relocation, jurisdiction of his claims file transferred to the RO in Philadelphia, Pennsylvania. 

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge who later retired from the Board.  The Veteran was offered another hearing in accordance with 38 C.F.R. § 20.707 and testified before the undersigned Veterans Law Judge in May 2014.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted.

2.  The Veteran was diagnosed with schizophrenia during his second period of active duty service and he continues to experience schizophrenia.


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims "mental issues" as the result of his active duty service; as mental health providers have consistently diagnosed him with schizophrenia, the scope of his appeal was recharacterized without prejudice to him.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Gilbert v. Shinseki, 26 Vet. App. 48 (2012) aff'd 749 F.3d 1370 (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Service treatment providers did not diagnose the Veteran with any psychiatric disorder during his first period of active duty service, but multiple practitioners subsequently - beginning in 1996 - diagnosed him with paranoid schizophrenia.  However, a November 2004 service examination revealed no psychiatric disability and the Army inducted him into active duty again in January 2005.  Army treatment providers subsequently diagnosed him with schizophrenia and a Medical Evaluation Board recommended his discharge due to that diagnosis.  

The evidence reflects that the Veteran's schizophrenia was not noted at the time of his enlistment into his second period of active duty, but clearly and unmistakably pre-existed that service.  Military and VA treatment records also document that the Veteran did not require ongoing psychiatric care until during/after this second period of active duty service and various lay statements support that his schizophrenic symptoms became more consistent and severe from 2005.  Although a May 2011 VA psychiatric disorders examiner explained that "waxing and waning" of symptoms is "normal" in the progression of schizophrenia, he also opined that there was not clear and unmistakable evidence that the Veteran's schizophrenia did not undergo worsening during his second period of active duty.  

As the evidence of record does not include clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by his second period of service, the Board cannot find the presumption of soundness rebutted and must analyze his claim as one for direct service connection rather than aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); Gilbert, 26 Vet. App. at 53.  

Service connection for schizophrenia is warranted as the Veteran was diagnosed with schizophrenia during active duty, his diagnosis has not changed, and there is no evidence that his schizophrenia is due to intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.384.  As this grant of service connection is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


